Citation Nr: 0829692	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The veteran initially requested a Travel Board hearing in his 
VA Form 9 of January 2007.  This request for a hearing, 
however, was later withdrawn by the veteran in February 2007.  
38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his March 2005 application, the veteran identified four 
private medical providers that rendered post-service 
treatment for his claimed bilateral hearing loss:  Bennett's 
Hearing (treatment dates of 1986 to 1990); Beltone Hearing 
Aid Service (treatment dates of 1990 to 1996); Cornelius 
Hearing Aid (treatment dates of 1996 to 2000); and 
Susquehanna Hearing Service (treatment dates of 2000 to 
present). The RO has not yet contacted Bennett's Hearing to 
obtain the veteran's treatment records from that facility, 
although the other providers were contacted.  This treatment 
provider should be contacted after the RO has received a 
signed release authorization form containing full address 
information for the treatment provider from the employer.  
See 38 C.F.R. § 3.159(c)(1).

Also, in the VA audio examination report from April 2005, the 
examiner specifically noted that the claims file 
(specifically, the veteran's service medical records) was not 
reviewed in conjunction with the examination.  The 
examination is accordingly inadequate, given the veteran's 
reports of noise exposure during service.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (stating that bare 
conclusions without a factual predicate in the record are not 
considered probative).

The Board also notes that the veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Finally, on July 1, 2008 the Board received a statement, 
dated June 23, 2008, directly from an individual who had 
served on the same vessel as the veteran.  The veteran has 
not waived consideration of this evidence by the agency of 
original jurisdiction (AOJ). Consequently, the AOJ will have 
an opportunity to review this evidence and issue a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).  

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  The veteran 
should be specifically requested to 
provide a signed release form, with full 
address information, for Bennett's 
Hearing.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of reported treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed  
bilateral hearing loss.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

The examiner should perform auditory 
testing to determine the veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner should also perform the 
Maryland CNC test to determine the 
veteran's speech recognition scores.  
38 C.F.R. § 3.385.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed bilateral 
hearing loss.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service, including 
reported in-service noise exposure.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  All evidence received 
since the statement of the case in 
December 2006 should be considered.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

